CORRECTED NOTICE OF ALLOWABILITY


Information Disclosure Statement

The information disclosure statement filed (IDS) filed on 12/20/2021 fails to comply with 37 CFR 1.98(a)(3)(ii), which requires a  copy of the written English-language translation of a non-English-language document. There is no written English-language translation of the Non-Patent Literature (NPL) document listed in the aforementioned IDS (e.g. “French Search Report and Written Opinion for App. No. FR2011828, dated November 26, 2021, 16 pages”). Therefore, said NPL document has not been considered and has been crossed through on the IDS form.

Allowable Subject Matter

Claims 1, 3-7, 9, 11, and 14-20 are allowed for the same reasons as explained in the Ex Parte Quayle Office action of 12/01/2020. Further, the considered documents cited in the aforementioned IDS do not alter the allowability of the allowed claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835